—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about December 27, 1999, which, after a nonjury trial, determined that plaintiff has a one percent interest in the subject partnership, unanimously affirmed, without costs.
Having reviewed the evidence that formed the basis for the memorandum order, in which the trial court expressly resolved questions of credibility, we find that such evidence, fairly interpreted, permitted the trial court’s conclusion as to plaintiffs ownership interest in the subject partnership (see, e.g., Haymes v Haymes, 252 AD2d 438).
*287We have considered plaintiffs remaining arguments and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Lerner and Buckley, JJ.